PER CURIAM.
This case was before this court at the last term under the title of Hatch v. Heim, 30 C. C. A. 171, 86 Fed. 436, and the judgment was then reversed, and a new trial directed. The case now comes before us upon a writ of error from the judgment entered upon a retrial of the action in favor of the present defendant in error. Error is assigned only upon the instructions of the court. The charge accords'fully with the principles declared in our previous decision. The judgment is affirmed.